Case MDL No. 2982 Document1-1 Filed 11/17/20 Page 1 of 6

Belore tine Tuclicinl Panel
On "v lath distri | Li Fig aie - -

Le Ce. Rirenda Elemins, |
Penn ener .

 

Moe Ne.

M ve ~ Le Transfer of tection te

fe. District Fer Conselidater'

ON of Ces rei nated Pre~ {rial foals
(28 USC becker 407)

Relief Sought ¢ All federal prisoners
nat e medicalla valnerable te CON I D~ (F,
shea (al e reviewed uncer. the SANE criteda
as +he £3 decal ortsaners at IFoo Lomegoc

yn Torres Vv. Mi lusnic, Ne. CY¥2Z20—-

4S F -CBM- OICCD, per “He court
evder of the (Oe Judge

Con suelo OG. Marshall en Suly 4 FOr" So

‘ . ~ oe

| I a
2. Schedule of Cases to be. tceinsfeceed
4 hende c le ming ¥v. Werden Stren,
Ne. $20 7c" RIA-AW-EMT
CN. dD. Flac ide 2.029) Pensacele. Bi ivEST ES

-\-

 

 

were merece ERE PN ee pete ware
Case MDL No. 2982 Document1-1 Filed 11/17/20. Page 2 of 6

Stecsy Shanrhan v. Warden Sheng

Ne. 412@-ev- C0267 |
Cw . D . Fle ria 2020) 1 bee | lalwssee Div.

bewe yer Lee ve (er diem Hr eg, |
Ne. Hi2e- ev - 3a4

CN. dD Flo rida. 202-0). fensaace (a Dive

3 There CVE 2S - 30. add Leal Cases -
cn the Tel loAnssee. aemnet Bnsecela io .
i Si FHS - Therm. Ame. +heusanks at cases

Leia Coli pons AU bo ew Yar K. The.
Oey ener 1S proceed Ny ere See W ith |
limited pecess Ly - the law -_ Nerney

enh other f ad res eur ces -

There {5 a Ce pamen iL [ tee
cond fact , All Dueck ar Qc [Sens lemactes .
with medicg | candi Hens similar fo
Hrese at cam ates | ia casted y ar. Foo
Lom gor have ween eenieol t+rans~_
Ler to heme conf nement. Tidge

Nersherl| 9.0 eek class cert Ficet en

anad-a- (' reliminary ingunvhen nh .

detailed the. coch gns tealen. wy

Waren mi Masog, aS Ai eckeg by The Nae

an

 

 

 
Case MDL No. 2982 Document 1-1 Filed 11/17/20 Page 3 of 6

Ceara! OR ce, th MWeshingtin, DC, .
but olsel- nro + |. stp tthe Syreading

- oF the a LSE We ‘ne Ww bee ve ever
[20 deaths ef inrnetes, many rug |
ang vwhite- collar ottender$ in
avercrewded prisons. The wardens 7
4Ahriraushéut Thee Gureau ef Prisms,

[7 (4.0 Mayers and - Geverners, ai d

Heim best, hawever, ultimrreckel
ser sécial distancing SwWES the)

eading oF the v fe CUS. Thee only

| a -ho- Stog she Spreading ef. .
The virus Th federal orisens, rector

Wide, 13 to A) transter +e heme Oo ‘

C4 nF remenct crt Nates thigh Guryve.

| rvedical ( ¥ ul nereable and de

net pose G th pt to She Re gwtolic 2

2) Wytes — aa lAame, wane?
rleh- violent offenders 0 otlew-

far sectat isin nang +thase. whe -

da (ose oe eo to We, gubtic « o

| ww, The | | ibel y nuctca ine if He cout
orden oon the n lees vi Milasnic
case is net agglied nehenel yy |
alten l&- be Dingenst. ent cent

of transtrs +h heme, Centine ment,

oAPR I Pe rete erg yams eesti anttege pecs scpeasmepgceegen te wueace ve met ee ee

Oo reese, ws. . :
SISTA Yae eticyeepes eee
TE LT

 

Pe oe 5 am
“Case .MDL No. 2982 Document.1-1 Filed 11/17/20 Page 4.of 6 ,

a aeldih e rel CIViD- (4 Cased ;D HAE |

Acaths Lem the UE OUS pe,

> tte | (i kel: heed f of ce recht e nal -

Stee trans mn | fA aan Nhe Vi rd. 5
+o thei m cemm “uN Pres:

G _ T hes benefits ef consol heat nem |

of ah Angims mncludes 5 SONG

sucictal VESEULES ) ; 2) A DO

Fe source S ) 3) 4 reducing NA rat
en Health Services in dae gist,

Cem area al aks shart ef § Sand,
D allowing grisen” + es evide, sain

Aistanci Xs.

T. The. chetce of Loruen ig Fhe,

: Central Distr t OF Glefornvec | becaitse.
— this fs the. Second Referral clistrict
—caurt ~y order the 600 +p ~

release inmates ty home contine ment |
pecange Aire Ce Was nor Cees

the Sevead of ~ virus,

OB. Duce te the virus ang w&

| shectas © et employees; this

— Aoten 7s primifsve ; ia Cornett Sey
ho the Jane! usuall y en Tew J+

 

deeeepees

se ee pe

Se mar Oe een nme e g ceee ee ne rem oe ee

 

 

 
Case MDL No. 2982 ‘Document 1-1. Filed 11/17/20 Page 5 of 6

The Perhenercctes Fleres uv. $ 21D yp
Né. 9 S-457-44. -@ATIK~- PK Bde cat

Daw 1A AD) , Nenaven aS +he Flores

Settle ment Agreement , which mS

t eG Mi ref f ‘net mw ide; ter; ts policy
ter the detention , Celease , ad

herdinent of all palaers hg | BS. -
detained ¢ a legal Custody ie
the Unites Stes . See, Fle és Vv.
Sessiens, SOQ F.3d. §63, PIO CT CH
Za. The Oe issereal naoken~
wide cuidance, thet Gai wal,
| Mere! e- Feolerr| chsoners
need: natenwi de. Sorgen
“frem “he, wedded cours ,

 

! “i

: ~

4. The Rbstiener | has performed
pores to the Le (lewsi ne Parhes,
by the ieee Siping eka
docament pa YY. S, Disti cr Clecks
in all Aistricts | listeel § |

Tgcres J. MNilasnic.

“Gorka Bist ot een”

—— |
— —_

 

 

 

 

 

 

 

 

RR Me I Zar pnt cena ae
Case MDL No. 2982 Document 1-1 Filed 11/17/20 Page 6 of 6

Rihren ha Elsen mg uy WwW ered Cory trang
Ke. I 2@-ev- 212 - “Awe Emmy |
CN Dy Flovida 2020)

Deer Aocur = Lee v wlarden Stee oy
N. ue’ ZU cu _ 3 aq
ON. dD. Florida 2020)

as Shanabren Qe Warden Strong -

d20-ev- 00267
Cw. d, Florida 2029) oe oc

Copies | have been fied: fo - ay

CaLce, CS, ih. fersen.

vee ego by bg Sebwitk, |

  
 

- .

   

- Renda. Fleming
oe 204 46-009 ©
FCI - Tallahassee -

Po@ex 5000

Tellahassee, FL Basif

+

ra
a

 

at terranes ne lai eercnget aey,
